               Case 1:19-cr-00780-LAK Document 56 Filed 11/05/20 Page 1 of 2
•   -·
                                                     250 WEST 55TH STREET        J,(011.lSON 4-. f'O~I.S't'~Jl LLI'

                                                     NEWYORK,NY 10019-9601       !lE.IJING , llle.l.LlN . BOSTO N •
                                                                                 Bll.U SSE.L S , Dl'!NV~.1. , HONG KO N G •
                                                                                 LONDO N• LOS ANGl'!LZS . NZW YOa.K,
                                                     'IELEPHONE: 212 468 8000    NO&TH%:I.N vn.GINIA , PALO ALTO ,
                                                     FACSIMILE: 212 468 7900     SAN DIEGO , SAN P'J.ANCISCO , S HANGHAI
                                                                                 SI N GA.!"O._Z. , TOKY O , Ul"A S Hl N GTO :;;: , D.C .

                                                     WWWMOFOCOM




         November 4, 2020                                                        Writer's Direct Contact
                                                                                 +1 (212)468.8049
                                                                                 CCohen@mofo.com




         The Honorable Lewis A. Kaplan
         United States District Judge
         Southern District of New York
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl Street
         New York, NY 10007-1312

         Re:    United States v. Sylvia Ash, 19 Cr. 00780 (LAK)


         Dear Judge Kaplan:

         We represent Sylvia Ash in the above matter and write regarding the ~
         _                        _quarter 2021 and the government's motion -




         conference, based on the parties' request, the Court agreed to submit this case to be
         scheduled for trial in the first quarter of 2021, pursuant to the new trial scheduling
         procedures in the District. Based on Ms. Ash's medical condition, we respectfully request
         that the Court remove this case from consideration for scheduling for trial in the first quarter
         of2021 and submit the case to be scheduled for trial in the second quarter of 2021. The


         ny-2017176
      Case 1:19-cr-00780-LAK Document 56 Filed 11/05/20 Page 2 of 2


MORRISON          I FOERSTER

The Honorable Lewis A. Kaplan
November 4, 2020
Page Two


government consents to this request. Ms. Ash also consents to the exclusion of time under
the Speedy Trial Act between January 4, 2021 and April 1, 2021.

We have also conferred with the government re ardin a briefin schedule for the
government's recently filed motion                                                   and
jointly respectfully request that the Court enter the following briefing schedule: Ms. Ash's
opposition to the motion due by December 1, 2020 and the government's reply to the
opposition due by December 11, 2020.

Respectfully submitted,



~




ny-2017176
